UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                                No. 09-1187


IN RE:   BRIAN M. MARVIN,

               Debtor,
------------------------------------
BRIAN M. MARVIN,

                  Plaintiff – Appellant,

             v.

VICKIE MARVIN; FRANK GEORGE UVANNI,

                  Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (3:08-cv-00695-RLW; 08-03071-KRH)
                        _______________

Submitted:    August 26, 2009                 Decided: September 1, 2009


Before TRAXLER,     Chief   Judge,   and   GREGORY   and   SHEDD,   Circuit
Judges.


Affirmed by unpublished by per curiam opinion.


Brian M. Marvin, Appellant Pro Se. Robert Allen Canfield, Paul
McCourt Curley, CANFIELD, BAER, HELLER & JOHNSTON, LLP,
Richmond, Virginia; Frank George Uvanni, UVANNI & ASSOCIATES,
Ashland, Virginia; William Crewshaw Parkinson, Jr., Richmond,
Virginia, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Brian Marvin appeals from the district court’s order

affirming the bankruptcy court’s order dismissing his complaint

in which he sought a determination that his debt for attorney

fees ordered in a state court proceeding was dischargeable in

his    bankruptcy   case.        The   bankruptcy     court       dismissed      the

complaint   based   on     res   judicata   because   the       state    court   had

determined that the debt was a domestic support obligation and

therefore not dischargeable.           We have reviewed the record and

find   no   reversible     error.      Accordingly,       we    affirm    for    the

reasons stated by the district court.               Marvin v. Marvin, Nos.

3:08-cv-00695-RLW; 08-03071-KRH (E.D. Va. Jan. 21, 2009).                         We

dispense    with    oral    argument    because     the        facts    and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                          AFFIRMED




                                       2